Citation Nr: 0100754	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-20 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1974 to December 
1977, at which time she was placed on the Temporary 
Disability Retired List.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

Service connection for schizophrenia was granted in a 
November 1981 rating decision, and a noncompensable 
evaluation was assigned.  In December 1997, the RO received 
the veteran's request for an increased evaluation, which the 
RO granted in part in an April 1999 rating decision, 
assigning a 30 percent evaluation.  The veteran then filed an 
appeal as to the assignment of a 30 percent disability  
rating.  During the pendency of this appeal, in a February 
2000 rating decision, the RO increased the veteran's 
disability rating to 70 percent, effective from December 
1997.  In a separate February 2000 rating decision, the RO 
also granted the veteran a total rating due to individual 
unemployability, effective from the December 1997 date of 
claim.  The veteran's appeal was certified to the Board in 
June 2000.  To date, the veteran has not stated her 
satisfaction with the schedular rating assigned for her 
schizophrenia.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the Board will consider the veteran's 
entitlement to an evaluation in excess of 70 percent for her 
schizophrenia.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's schizophrenia is productive of total social 
and occupational impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for the 
veteran's schizophrenia have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2000).

The veteran's schizophrenia is addressed by the schedular 
criteria applicable to evaluation of mental disorders.  See 
38 C.F.R. Part 4, § 4.130.  Specifically, Diagnostic Code 
9203 (Schizophrenia, paranoid type) provides for a maximum 
100 percent evaluation where there is evidence of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

II.  Factual Background

The veteran's April 1998 VA mental disorders examination 
indicates that the veteran had bizarre beliefs, some 
psychotic-type experiences, and an odd relatedness upon 
interview, as well as an inability to fit herself into normal 
social and institutional requirements.  No Global Assessment 
of Functioning (GAF) Scale score was noted.

Private treatment records (dated from August 1998 to December 
1998) indicate that the veteran had experienced auditory 
hallucinations on an ongoing basis for more than 20 years.  
The veteran also had paranoid delusions of being observed and 
followed.  It was noted that the above psychotic symptoms had 
resulted in significant social and occupational dysfunction.  
The veteran had been unkept during the assessment session and 
had been unable to state the day of the week or the date.  It 
also appeared that the veteran had great difficulty in 
organizing and sequencing her thoughts.  Her concentration 
was fair, and her memory was poor.  It was noted that the 
veteran was at risk for decompensation.

The veteran's December 1998 VA mental disorders examination 
reflects the veteran's private treatment for schizophrenia 
and her reports that she worked two to three months a year, 
usually in fast food.  The veteran also stated that the last 
time she had held a job was about four years previously.  She 
had not held a steady job since the military.  Subsequent to 
metal status examination, the examiner noted that the veteran 
was very clearly very disorganized and unstable.  The 
examiner also noted that the veteran's hallucinations were 
more around spirits, paranoia regarding society, religion, 
and the church where she attended.

A Daily Activities Worksheet, which was submitted in 
connection with the veteran's claim for Social Security 
Administration (SSA) benefits, indicates that the veteran was 
very confused and mixed-up.  She was often unable to take 
care of her affairs.  The veteran needed someone to 
constantly supervise what she did.

An October 1999 letter from the veteran's private physician 
indicates that the veteran suffered chronically from auditory 
hallucinations, overt paranoia, disorganized thoughts and 
behaviors, odd perceptions, ideas of reference and delusions, 
as well as episodic fits of anger, which had interfered 
markedly with the veteran's social and occupational 
functioning.  The veteran had been unable to maintain stable 
housing or relationships for any significant stretch of time 
and had not been gainfully employed due to the severity and 
chronicity of her symptoms.  She showed poor compliance with 
treatment periodically and appeared to have difficulty 
reaching out for assistance.  Dr. J. L., M. D., believed that 
the veteran was permanently and totally disabled due to her 
psychiatric symptoms.  The veteran had been under Dr. J. L.'s 
care since November 1998.

III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board finds that a 100 
percent schedular evaluation is warranted in this instance.

As discussed above, Diagnostic Code 9203 provides for a 
maximum 100 percent evaluation where there is evidence of 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.

In this respect, the Board notes that the veteran's private 
physician, who has treated the veteran since November 1998, 
has indicated that the veteran's psychiatric symptoms have 
markedly interfered with her social and occupational 
functioning, to the extent that she is totally disabled due 
to these symptoms.  The Board also notes the there is 
evidence of record that indicates that the veteran 
experiences persistent delusions and hallucinations, that she 
is intermittently unable to maintain minimal personal 
hygiene, that she has been disoriented to time, and that she 
has experienced impaired thought processes and communication.

Therefore, in light of these symptoms and the opinion from 
the veteran's private physician (which the Board points out 
is the latest clinical evidence of record), the Board 
concludes that the veteran's disability picture more nearly 
approximates the criteria required for a 100 percent 
evaluation than that required for her present 70 percent 
evaluation, as provided for under Diagnostic Code 9203.


ORDER

A 100 percent disability rating is granted for the veteran's 
schizophrenia, subject to the applicable provisions pertinent 
to the disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

